The plaintiff in error, George Fitzgerald, was convicted on a charge that he did have unlawfully in his possession certain intoxicating liquors with intent to violate the provisions of the prohibitory liquor laws. He was sentenced to be confined for 30 days in the county jail and pay a fine of $100, and in default of the payment of said fine that he is further confined in the county jail until the same is satisfied according to law.
No brief has been filed. When the case was called for final submission no appearance was made on behalf of the plaintiff in error, and for this reason the Attorney General moved to affirm the judgment.
From an examination of the record we have failed to find anything whereof the plaintiff in error has just right to complain. The judgment is affirmed.